POLEN, Judge.
Naoma Frankel appeals from a final order which dismissed her petition for modification of alimony with prejudice because it did not set forth ultimate facts to support her claim. We reverse. In her original petition for modification, as well as the amended petitions, the former wife alleged that there had been a material change in circumstances warranting additional alimony; specifically that her needs had increased, as did the income and earning capacity of the former husband. These facts were specific enough to inform the former husband what the former wife would be seeking to prove to support the modification of alimony. See Citizens Nat’l Bank of Orlando v. Youngblood, 296 So.2d 92 (Fla. 4th DGA 1974) (the degree of certainty required in a pleading is that the pleader must set forth facts in such a manner as to reasonably inform his adversary of what is proposed to be proved in order to provide the latter with an opportunity to meet proof and prepare his defense).
PARIENTE, J., and TAYLOR, CAROLE Y., Associate Judge, concur.